Per Curiam.
The record in this case was filed in the office of the clerk of this court on October 6, 1969. The appellant mailed his enumerations of error and brief by regular mail on October 27, 1969, the last day for filing. They were received in this court on October 28, 1969. Since the enumerations of error and the brief were not filed within the 20-day period provided for by our Rules 13 and 15, the motion to dismiss the appeal must be granted. See Rentfrow v. Smith, 225 Ga. 493 (169 SE2d 807).

Appeal dismissed.


Bell, C. J., Quillian and Whitman, JJ., concur.

John D. Edge, for appellant.
Smith <& Smith, C. Ernest Smith, Jr., Hansell, Post, Brandon & Dorsey, Allen Post, J. William Gibson, for appellee.